Citation Nr: 1033578	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which denied 
the Veteran's claim of entitlement to a TDIU.  He perfected a 
timely appeal to that decision.  The Veteran testified at a 
hearing before a Decision Review Officer (DRO) in January 2008.  
A transcript of that hearing has been associated with the claims 
folder.  

In June 2010, the Veteran and a friend offered testimony at a 
hearing before the undersigned Acting Veterans Law Judge sitting 
at the RO.  A transcript of this hearing has been prepared and 
associated with the claims folder.  At the hearing, the Veteran 
submitted additional evidence along with a waiver of original 
jurisdiction.  38 C.F.R. § 20.1304 (2009).  

The issues of service connection for numbness and tingling in the 
upper extremities, secondary to the lumbar strain syndrome, and 
increased rating for numbness and tingling (peripheral 
neuropathy) in the right and left lower extremities have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran is seeking a TDIU.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  After examining the record, the Board 
concludes that further assistance to the Veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5103A.  

The Veteran essentially contends that he is unable to work as a 
result of his back disorder and his lower extremities.  The 
Veteran indicated that he was last seen for evaluation of his 
back disorder in March 2010, and stated that his back disorder 
had worsened since that examination.  He testified that he last 
worked full-time in September 2003 as a bus driver; he stated 
that he was laid off because he had taken too many days off due 
to his back problems.  The Veteran reported experiencing spasms 
and locking up of the back, causing him a lot of problems.  The 
Veteran indicated that he also experienced numbness and tingling 
in both arms, and as a result he is unable to write with his 
right hand.  He also reported problems with trembling of his 
legs.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a veteran's level of education, training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by nonservice-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.  

In this case, the Veteran is presently service-connected for 
chronic lumbar strain syndrome with disc degeneration and 
herniation L5-S1, evaluated as 40 percent disabling; peripheral 
neuropathy of the right lower extremity, claimed as 
numbness/tingling, right foot and leg, evaluated as 10 percent 
disabling; and 
peripheral neuropathy of the left lower extremity, claimed as 
numbness/tingling, left foot and leg, evaluated as 10 percent 
disabling.  His combined evaluation for compensation is currently 
50 percent.  Although the Veteran does not meet the scheduler 
criteria for TDIU of 38 C.F.R. § 4.16(a), he has demonstrated 
difficulty securing substantially gainful employment.  VA may not 
reject a claim for entitlement to TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which includes 
an opinion as to what, if any, affect the veteran's service-
connected disabilities have on his ability to work.  Friscia, 7 
Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  There is 
no such medical opinion of record.  Accordingly, remand is 
required for a VA examination.  

Further, as noted above, in a June 2010 statement, the Veteran's 
representative raised the issues of entitlement to service 
connection for numbness and tingling in the upper extremities, 
secondary to the lumbar strain syndrome, and increased rating for 
numbness and tingling in the right and left lower extremities.  
Since a favorable decision on these issues would have an impact 
as to the resolution of the Veteran's claim for a TDIU, the Board 
finds that the claim for a TDIU is inextricably intertwined with 
these claims, and that the claim for a TDIU should be considered 
after a decision is rendered on these claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the second 
issue).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:

1.  Following completion of any action with 
regard to the issues referred herein, the 
Veteran should be afforded an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether there is a 50 percent or more 
probability that the Veteran's service- 
connected disabilities, without 
consideration of his non-service- connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.  

2.  After the development requested has 
been completed, review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, implement corrective procedures at 
once.  

3.  Revaluate the Veteran's claim of 
entitlement to a TDIU, on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


